 


109 HR 4253 IH: Illegal Alien Transport and Removal Act of 2005
U.S. House of Representatives
2005-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4253 
IN THE HOUSE OF REPRESENTATIVES 
 
November 8, 2005 
Ms. Ginny Brown-Waite of Florida (for herself and Mr. Jones of North Carolina) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To expand the authority of the Secretary of Homeland Security to transport and remove aliens unlawfully present in the United States. 
 
 
1.Short titleThis Act may be cited as the Illegal Alien Transport and Removal Act of 2005. 
2.Transport and removal of aliens unlawfully present in the United States 
(a)Transport 
(1)In generalThe Secretary of Homeland Security is authorized to enter into contracts with private entities for the purpose of providing secure domestic transport of aliens who are apprehended at or along the international land or maritime borders from the custody of the Border Patrol to detention facilities and other locations as necessary. 
(2)Criteria for selectionTo enter into a contract under paragraph (1), a private entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. The Secretary shall select from such applications those entities which offer, in the determination of the Secretary, the best combination of quality, lowest cost, and security. 
(b)RemovalNothing in section 241(a)(1)(C) of the Immigration and Nationality Act (8 U.S.C. 1231(a)(1)(C)) shall be construed as preventing the Secretary from removing an alien from the United States if the alien has failed or refused to make timely application in good faith for travel or other documents necessary to the alien’s departure or conspires or acts to prevent the alien’s removal subject to an order of removal. 
 
